Title: To George Washington from Richard Dobbs Spaight, 8 February 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            No. Carolina New Bern 8th Feb: 1794
          
          On the 6th inst. I received the Secretary of Wars two letters of the 13th Jan: and his
            three letters of the 18th Jan: the latter directing me to restore the money papers and
            other property now in the custody of the Deputy Marshall, to the Agent of the Spanish
            Commissioners, I shall give the necessary orders for that purpose and send them on to
            Wilmington by the next Southern post which leaves this on Wednesday next.
          The papers which I informed you in my letter of the 19th Decem: last I had directed the
            marshal to send to me in order fully to establish the fact of the money having been
            taken from the Spanish Brig St Joseph. I recd whilst at Fayetteville but could not get
            them translated there[.] I brought them here with me and have employed a person well
            skilled in the Spanish language to translate them faithfully, and expected to have had
            them ready to send on to you by this post—but they are not quite finished.
          As the Money is now ordered to be restored to the agent of the Spanish Commissioners,
            it may be unnecessary to proceed with the translation, but as it is in some forwardness
            & the person already engaged to do it⟨,⟩ I shall let it be finished and sent on to
            you. It is an extract from the cargo Book of the Brig St Joseph—specifying every article
            of the cargo shipped on board of her at Carthagena, and the names of the persons who
            shipped it—Also a paper in french appearing to be done by Capt: Hervieux & his
            Officers & crew agreeing to divide between them the money taken on board the Spanish
            brig. executed the 30th Sep: 1793: I have the honor to be
            &C.
          
            Rd. D. Spaight
          
        